PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/578,725
Filing Date: 22 December 2014
Appellant(s): Jerzak et al.



__________________
Christopher G. Wolfe (# 56,264)
For Appellants


EXAMINER’S ANSWER







(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

(2) Response to Argument
Appellant’s arguments filed July 26th, 2021 have been considered but are not persuasive.

Appellant argues, on page 16, that “Neither Huang nor Nesamoney teach or suggest any sort of integrated DBMS that receives SQL statements both to prompt the DBMS to execute event processing statements at an event processing project and to prompt the DBMS to retrieve information from an event processing project.”

The Examiner respectfully disagrees. Huang (US 2013/0073573 A1) discloses in paragraph [0013], that “The logging system leverages the capability of the relational database to handle a large amount of data and the flexibility of the stream processing to perform various types of query commands.” Additionally, Figures 3A and 3B of Huang discloses block diagrams of the logging system, in which the diagrams show two storage areas that are integrated in order to handle relational and stream processing queries (i.e. “event processing statements”). Therefore, it is shown that the intended purpose of Huang is to develop a system that can handle both relational queries and stream processing queries. Accordingly, Applicant’s claimed limitations are directed to an integrated relational and event processing system that parses a structured query language statement, evaluates whether it is a database or event processing statement, and executes the different types of queries accordingly. Therefore, Examiner interprets the integrated relational and event processing system as the logging system that handles relational and stream processing queries using a primary storage for the stream US 7,523,462 B1) teaches parsing a SQL query using a SQL parser (see Nesamoney, [Column 7, Lines 25-40]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nesamoney into Huang for the purposes of query optimization (see Nesamoney, [Column 7, Lines 25-40]). In addition, both the references (Huang and Nesamoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between both of the references highly suggests an expectation of success.

Appellant argues, on page 17, that “Huang’s determining of whether a particular operator is for stream processing or for database processing is not performed by DBMS.”

The Examiner respectfully disagrees. Applicant’s claimed limitations are directed to a system that parses a structured query language statement, evaluates whether it is a database or event processing statement, and executes the different types of queries accordingly. Huang discloses a system that handles relational and stream processing queries (see Huang, Figures 3A, 3B, Paragraph [0013]). Accordingly, Huang discloses parsing a query to determine query operators in order for the engine to handle the operators based on the type of operator (see Huang, Figure 5, Paragraphs [0090]-[0098]). However, Huang doesn’t explicitly teach parsing a structured query language statement. Nesamoney teaches parsing a SQL query using a SQL parser (see Nesamoney, [Column 7, Lines 25-40]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nesamoney into Huang for the purposes of query optimization (see Nesamoney, [Column 7, Lines 25-40]). In addition, both the references (Huang and Nesamoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval. The close relation between both of the references highly suggests an expectation of success.

Appellant argues, on page 17, that “it would not be obvious to make the Examiner’s proposed combination at least because Huang already tells one having ordinary skill in the art how to incorporate database query processing into its disclosure.”

The Examiner respectfully disagrees. As mentioned above, Huang discloses a system that handles relational and stream processing queries (see Huang, Figures 3A, 3B, Paragraph [0013]). Accordingly, Huang discloses parsing a query to determine query operators in order for the engine to handle the operators based on the type of operator (see Huang, Figure 5, Paragraphs [0090]-[0098]). However, Huang doesn’t explicitly teach parsing a structured query language statement. Nesamoney discloses parsing a SQL query using a SQL parser (see Nesamoney, [Column 7, Lines 25-40]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang (directed to a system that handles relational and stream processing queries), and Nesamoney (directed to method that provides a real time view of heterogeneous enterprise data of operational systems, in which a view is defined by a SQL query), to have improved Huang using the known improvements (parsing a SQL query using a SQL parser) because the techniques for a system that handles relational and stream processing queries was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for allowing different types of queries to be efficiently processed.

Appellant argues, on page 18, that “neither Huang nor Nesamoney teach or suggest using an SQL parse tree to determine whether an incoming query is “a database operation statement type” or “an event processing statement type.””

The Examiner respectfully disagrees. As mentioned above, Huang discloses a system that handles relational and stream processing queries (see Huang, Figures 3A, 3B, Paragraph [0013]). Accordingly, Huang discloses parsing a query to determine query operators in order for the engine to handle the operators based on the type of operator (see Huang, Figure 5, Paragraphs [0090]-[0098]). Therefore, Examiner interprets a “database operation type” as an operator directed towards a relational database, and an “event processing statement type” as an operator directed towards a stream processor. However, Huang doesn’t explicitly teach parsing a structured query language statement. Nesamoney discloses parsing a SQL query using a SQL parser (see Nesamoney, [Column 7, Lines 25-40]). Additionally, Nesamoney discloses in [Column 7, Lines 25-40], that a “SQL parser 602 outputs a parse tree 603 to a normalizer 604. Normalizer 604 normalizes the parse tree 603 and outputs a query graph 605 to a query optimizer 606. Query optimizer 606 outputs a query plan 607 to a plan compiler 608. Upon compiling the query plans 607, plan compiler 608 outputs an operator graph 609 to a query executor 610. Query executor 610 executes the queries.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang (directed to a system that handles relational and stream processing queries), and Nesamoney (directed to method that provides a real time view of heterogeneous enterprise data of operational systems, in which a view is defined by a SQL query), to have improved Huang using the known improvements (using a SQL parser to output a SQL parse tree in order to optimize the query) because the techniques for a system that handles relational and stream processing queries was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for allowing different types of queries to be efficiently processed.

Appellant argues, on pages 19-20, that “none of the cited references teach or suggest maintaining any kind of executable “event processing project in a database management catalog.””

The Examiner respectfully disagrees. In addition to the cited portion of Huang in the Final Rejection mailed April 15th, 2021, Huang discloses in paragraph [0031], that “a logging system 170 is an event data storage appliance that is optimized for extremely high event throughput. The logging system 170 stores security events (sometimes referred to as “log data”),” and discloses in Figure 4 and paragraphs [0055]-[0068], “a method for storing log data,” in which the log data “is received in the form of a stream.” Accordingly, paragraph [0040] of Applicant’s Specification recites in part, “The DBMS 304 may be responsible for storing information about the event processing projects, the streams/windows threads, the adapters, and the like in one or more of its catalogs.” Therefore, under broadest reasonable interpretation, Examiner interprets “event processing project in a database management catalog” as the logging system that is storing log data in Huang.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161

Conferees:

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154                                                                                                                                                                                                                                                                                                                                                                                
/MENG YAO ZHE/            Primary Examiner                                                                                                                                                                                            
                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.